
	

114 HR 5431 IH: Expanding Care for Female Veterans Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5431
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Israel (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish a pilot program to award grants to health
			 care entities to lease, purchase, or build health care facilities for
			 female patients to provide hospital care and medical services to qualified
			 female veterans.
	
 1.Short titleThis Act may be cited as the Expanding Care for Female Veterans Act. 2.Pilot program to provide hospital care and medical services to qualified female veterans (a)Pilot program establishedThe Secretary of Veterans Affairs shall establish a pilot program to award grants to health care entities to lease, purchase, or build health care facilities for female patients to provide hospital care and medical services to qualified female veterans.
 (b)Duration of pilot programThe pilot program shall terminate three years after the date of the enactment of this Act. (c)ApplicationTo be selected to receive a grant under the pilot program, a health care entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)Nature of facilities leased, purchased, or built through use of pilot program grant fundsFor purposes of providing hospital care and medical services to qualified female veterans, a health care facility leased, purchased, or built under the pilot program shall be deemed to be—
 (1)an entity specified in section 101(a)(1)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note); or
 (2)if the authority to carry out the program established under section 101 of such Act is terminated, an entity otherwise authorized to provide hospital care and medical services pursuant to an agreement entered into by the Secretary.
 (e)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit a report to Congress that includes the following:
 (1)The number of grants awarded under the pilot program. (2)The amount of each grant awarded under the pilot program.
 (3)A list of the health care entities awarded grants under the pilot program. (4)An assessment of the pilot program.
 (5)A recommendation as to whether the duration of the pilot program should be extended. (f)DefinitionsIn this section:
 (1)Hospital careThe term hospital care has the meaning given such term in section 1701 of title 38, United States Code. (2)Medical servicesThe term medical services has the meaning given such term in section 1701 of title 38, United States Code.
 (3)Qualified female veteranThe term qualified female veteran means a female veteran enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $10,000,000 for fiscal year 2017 to carry out the pilot program.
			
